Citation Nr: 0103428	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right knee patellectomy.  

2.  Entitlement to an evaluation greater than 20 percent for 
residuals of the right radial head.

3.  Entitlement to an evaluation greater than 30 percent for 
residuals of a right hip fracture.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right ankle 
condition.

6.  Entitlement to service connection for a right hand 
condition, other than a right carpal scaphoid disability.

7.  Entitlement to service connection for a left hand 
condition, other than a left carpal scaphoid disability.  

8.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1967.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a January 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO), of the Department 
of Veterans Affairs, which denied the benefits on appeal.



REMAND

Initially, we note that the original claim submitted on 
behalf of the veteran in November 1997 may have raised an 
informal claim for entitlement to a permanent and total 
disability rating due to non-service-connected disabilities 
(non-service-connected pension).  This matter is referred to 
the RO for the appropriate action.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is argued that the veteran sustained two inservice 
injuries.  First, he describes falling down a flight of 
stairs.  Second, his service medical records [SMRs] also show 
that he was struck by an arresting gear cable on the USS 
KITTY HAWK in July 1961.  Medical Board proceedings show that 
he reportedly sustained fractures of the:  (1) right hip, (2) 
the right and left carpal navicular bones, (3) the right 
radial head, and the (4) right patella.  Additional records 
disclose a fracture of the proximal right femur, and a 
fracture of the right tibial plateau.  Operative procedures 
were performed in July 1961 and in December 1961 on his right 
femur.  His SMRs also show that his right leg was found to be 
between 1/4 to 7/8 of an inch shorter than the left.  Those 
records also show that in 1954, a right patellectomy and a 
right radial head excision was performed.  It was also noted 
that he developed gout during service.  


A rating decision dated September 1969 established service 
connection for: 
(1) "old fracture of the right hip, one inch shortening", 
30 percent disabling; 
(2) "excision right radial head", 20 percent disabling; (3) 
"patellectomy right knee", 10 percent disabling; (4) 
"fracture right carpal scaphoid" zero percent disabling; 
(5) "fracture left carpal scaphoid" zero percent disabling; 
and (6) "gout", zero percent disabling.  

We note that service connection for a right and left hand 
condition is claimed.  Specifically, the veteran's VA Form 9 
states:  "Injured when I fell three flights down hitting a 
steel deck.  Both hands and elbow were broken."  Thus, 
although the claims for a right and left hand condition were 
adjudicated as claims for service-connection, further 
clarification is required as to whether entitlement to 
increased ratings of his already service-connected right and 
left wrist disabilities is at issue.  

Additionally, after a review of the medical evidence, we find 
that additional clarification on the nature and severity of 
the veteran's disabilities is required.  Specifically, we 
note that an office progress note, dated June 1999, from the 
veteran's private physician, P.M., M.D., shows that the 
veteran sustained left sided weakness from a stroke, but that 
most of his right sided weakness could also be secondary to 
his previous injuries and falls, especially the injury that 
he suffered while he was in the Navy when he fractured his 
wrists, right kneecap, and hip.  "At this point[,] he has 
weakness on the right side also secondary to his previous 
injuries."  Although VA aid and attendance examinations were 
performed, the veteran's disability picture appears complex, 
and additional information is required.  

In addition, we note that the record reflects that additional 
treatment records relevant to the veteran's disabilities 
exist which do not appear to be associated with his claims 
file.  Thus, the RO should attempt to obtain these records.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of his 
claimed disorders.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  The RO should also ask the appellant 
to clarify whether an increase in the 
service-connected right and left wrist 
disabilities is claimed, service 
connection for a bilateral hand condition 
other than the wrists is claimed, or 
whether both issues are claimed.  

3.  The veteran should be afforded VA 
examination(s) to determine the nature 
and extent of each disability.  The 
claims folder and a complete copy of this 
remand should be made available to the 
examiner for review before the 
examination.  


4.  The examiner should indicate review 
of the veteran's claims folder on the 
examination report, obtaining the claims 
folder when necessary.  The examiner 
should then determine: (A) the nature and 
severity of each service-connected 
disability, to include the veteran's 
(1) right knee, (2) femur, (3) tibial 
plateau, (4) right hip, (5) right leg 
length discrepancy, (6) right radial 
head, 
(7) right and left wrist, and (8) gout 
disability.  The examiner should conduct 
all necessary studies and testing at this 
time, and determine:

(1)  whether each manifestation of 
disability (pain, LOM, instability, 
weakness, etc) is as likely as not due to 
a service-connected disability, or

(2) whether each manifestation of 
disability is more likely than not due to 
a non-service-connected disability, such 
as residuals of the veteran's stroke or 
Parkinson's disease.  

The examiner should also determine: 
(3) whether it is as likely as not that 
(a) back, (b) right ankle, and (c) left 
or right hand disabilities are due to 
service, and 

(4) whether the veteran requires the aid 
and attendance of another person, or is 
housebound, due solely to service-
connected disability.  


5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant should be informed that she has the right to 
submit any additional evidence in support of the claim and 
that she should do so as soon as possible.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is hereby informed that failure to cooperative 
with requested development might adversely affect the case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



